JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00744-CR

                       ARTAVIOUS DEON HOLLINS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 248th District Court of Harris County. (Tr. Ct. No. 1326112).

       This case is an appeal from the final judgment signed by the trial court on August
29, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 27, 2015.

Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Jennings.